     Case 3:17-cv-00416-MMD-WGC Document 64 Filed 07/23/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA

KEVIN CLAUSEN,                       )                 3:17-cv-00416-MMD-WGC
                                     )
                        Plaintiff,   )                 MINUTES OF THE COURT
        vs.                          )
                                     )                 July 23, 2020
NEVADA DEPARTMENT OF                 )
CORRECTIONS, et al.,                 )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Defendants’ Motion for Extension of Time to File Renewed Motion
for Leave Pursuant to Order (ECF No. 62).

         Defendants’ Motion for Extension of Time to File Renewed Motion for Leave Pursuant to
Order (ECF No. 62) is GRANTED. Defendants shall have to and including August 5, 2020, to
file their renewed motion for leave. The exhibits shall remain provisionally sealed until the court
has addressed the renewed motion for leave.

       IT IS SO ORDERED.

                                             DEBRA K. KEMPI, CLERK
                                             By:      /s/______________________
                                                 Deputy Clerk
